Citation Nr: 1708045	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-09 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an increased rating greater than 20 percent for chronic strain of the lumbosacral spine with degenerative disc disease L5-S1 (lumbosacral spine disability).

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 through June 1985.

The appeal for an increased rating for the back condition comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by a Department of Veteran's Affairs (VA) Regional Office (RO).  This issue has been before the Board on numerous occasions.  In relevant part, in a December 2015 decision, the Board granted an increased rating of 20 percent for the Veteran's service-connected lumbosacral spine disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2016, the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the Board's 2015 decision and remanded the case to the Board for compliance with the Joint Motion.

In the December 2015 decision, the Board also took jurisdiction over a claim for TDIU, which had been denied in a July 2010 rating decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The claim was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative asserts in a January 2016 appellate brief that the severity of his service-connected lumbosacral spine disability has worsened since his last VA examination.  The Veteran last underwent a VA examination in April 2010, nearly seven years ago.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, the Veteran should be afforded a VA examination to assess the current nature, extent and severity of his service-connected lumbosacral spine disability.

In the 2015 Remand, the Board noted that there is medical evidence indicating that the Veteran's lumbar spine disability and bilateral radiculopathy have a significant
effect on his occupational activities due to decreased mobility, problems lifting and
carrying objects, and the pain he experiences from these disabilities.  The Board found that the case should be referred to the Director, Compensation and Pension Service, for consideration of an extraschedular rating of unemployability.  It does not appear this has been done. 

As the appeal is being remanded, the Veteran's VA treatment records should be updated for the file.  Since there appears to be a gap in the Veteran's VA medical records from 2012 through 2014, the Board will include those in the development request.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outpatient records from the VA Fort Wayne, VA Indianapolis, and all associated clinics from (a) 2012 through January 2014, and (b) from May 2015 to the present.

2. Then, the Veteran should be scheduled for a VA examination of his service-connected lumbosacral spine disability.  The examiner should fully address the Veteran's pain and its effect on range of motion, including during flare-ups, to the extent possible. 

3.  AFTER the examination report is complete, refer the Veteran's claim to the Director, Compensation and Pension Service, or designee, for consideration of
an extraschedular TDIU award. 

4. After completing the above and any other development deemed necessary, readjudicate the remanded issues.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



